Citation Nr: 1017313	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to initial ratings greater than 10 percent 
prior to November 18, 2009, and greater than 20 percent 
thereafter, for degenerative joint disease of the right foot.  

2.  Entitlement to a compensable disability rating for left 
suprapatellar bursitis.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a low back 
disability. 

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for an unidentified 
disability, claimed due to exposure to radiation.

9.  Entitlement to service connection for disabilities of the 
digestive tract, organs, and veins, claimed as due to 
herbicide exposure.

10.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

11.  Entitlement to service connection for a kidney 
disability, claimed as due to herbicide exposure.

12.  Entitlement to service connection for tuberculosis, 
claimed as due to herbicide exposure.

13.  Entitlement to service connection for rheumatoid 
arthritis, claimed as due to herbicide exposure.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2005 and July 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Because the Veteran has disagreed with the initial rating 
assigned following the grants of service connection for 
degenerative joint disease of the right foot, the Board 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 20 
percent, inasmuch as higher ratings are available before and 
after the effective date of the higher rating, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized the issue as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

The Board also notes that the Veteran has asserted that the 
rating decisions on appeal involve clear and unmistakable 
error (CUE).  CUE is a collateral attack on an RO decision 
that is "final and binding."  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2009).  As the Veteran appealed 
those decisions, they are neither final nor binding and a 
claim of CUE has not been pled adequately.  

The issue of entitlement to a compensable disability rating 
left suprapatellar bursitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.

Several claims been raised by the Veteran but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) (in 
this case, the RO).  These include claims of service 
connection for posttraumatic stress disorder, "MS," 
tinnitus, hip pain, shoulder pain, and various other 
musculoskeletal complaints.  Therefore, the Board does not 
have jurisdiction over these claims and they are referred to 
the AOJ for appropriate action.    


FINDINGS OF FACT

1.  Prior to November 18, 2009, the Veteran's degenerative 
joint disease of the right foot was manifested by no more 
than moderate impairment. 

2.  Since November 18, 2009, the Veteran's degenerative joint 
disease of the right foot was manifested by no more than 
moderately severe impairment. 

3.  Hypertension was not noted in service or for many years 
after discharge, it did not become manifest within a year of 
discharge, and it is not related to service.  

4.  A right ankle disability was not noted in service or for 
many years after discharge, and is not related to service or 
to any service-connected disability; arthritis did not become 
manifest within a year of discharge.

5.  A right knee disability was not noted in service or for 
many years after discharge, and is not related to service or 
to any service-connected disability; arthritis did not become 
manifest within a year of discharge.

6.  A low back disability was not noted in service or for 
many years after discharge, and is not related to service or 
to any service-connected disability; arthritis did not become 
manifest within a year of discharge.

7.  Bilateral hearing loss was not noted in service or for 
many years after discharge, and is not related to service; an 
organic disease of the nervous system did not become manifest 
within a year of discharge.

8.  The Veteran was not exposed to ionizing radiation in 
service and has no current disability related to radiation 
exposure.

9.  The Veteran had no service in the Republic of Vietnam.  

10.  Disabilities of the digestive tract, organs, and veins, 
were not noted in service and are not related to service.

11.  Diabetes mellitus was not noted in service or within a 
year of discharge and is not related to service.  

12.  A kidney disability was not noted in service and is not 
related to service.  

13.  Tuberculosis was not noted in service and is not related 
to service. 

14.  Rheumatoid arthritis was not noted in service and is not 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for initial ratings greater than 10 percent 
prior to November 18, 2009, and greater than 20 percent 
thereafter, for degenerative joint disease of the right foot 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5284 (2009).

2.  Hypertension was not incurred in or aggravated by service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right ankle disability was not incurred in or 
aggravated by service and may not be so presumed; it is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  A right knee disability was not incurred in or aggravated 
by service and may not be so presumed; it is not proximately 
due to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  A low back disability was not incurred in or aggravated 
by service and may not be so presumed; it is not proximately 
due to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

6.  Bilateral hearing loss was not incurred in or aggravated 
by service; incurrence or aggravation of sensorineural 
hearing loss (as an organic disease of the nervous system) 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

7.  A disability attributable to radiation exposure was not 
incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

8.  Disabilities of the digestive tract, organs, and veins 
was not incurred in or aggravated by service and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 

10.  A kidney disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

12.  Tuberculosis was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

13.  Rheumatoid arthritis was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the initial 10 percent rating for degenerative 
joint disease of the right foot, this claim arises from the 
Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In letters sent in June 2004, September 2004, and November 
2004, the RO notified the Veteran of the evidence needed to 
substantiate his claims for service connection for 
disabilities of the right knee and ankle.  All of this notice 
was provided prior to the rating decisions currently on 
appeal.  Notice regarding the remaining claims was provided 
in a letter in March 2006, and in a subsequent letter in July 
2008.  The Veteran was notified of all other elements of the 
Dingess notice, including the disability-rating and 
effective-date elements of his claims, in the March 2006 
letter.  These letters also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

Regarding the right knee and ankle claim, contrary to VCAA 
requirements, some of the VCAA-compliant notice in this case 
was provided after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
The timing deficiency was cured by readjudication of the 
claims in subsequent supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded VA 
examinations as to his claims for service connection for 
claimed hearing loss disability and disabilities of the low 
back, right knee and right ankle, as well as an examination 
to evaluate his service-connected disabilities.  These 
examinations were adequate because each was performed by 
medical professionals, based on review of the claims file, 
solicitation of history and symptomatology from the Veteran, 
and a thorough examination of the Veteran.  The resulting 
diagnoses and rationales were consistent with the examination 
and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

The Veteran has not been provided with a VA examination as to 
the etiology of his claimed unspecified disability resulting 
from radiation exposure, unspecified disabilities of the 
digestive tract, organs, and veins, diabetes mellitus, 
unspecified kidney disability, hypertension, tuberculosis, 
and rheumatoid arthritis.  Under the VCAA, VA must provide an 
examination when there is competent evidence of a disability 
(or persistent or recurrent symptoms of a disability) that 
may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service, and the threshold for finding that the disability 
(or symptoms of a disability) may be associated with service 
is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 
20 Vet. App. 410, 419 (2006).  Here, no examination was 
required regarding these claims because there is no in-
service injury or disease that arguably is related to these 
claims.  In the case of tuberculosis, unspecified disability 
resulting from radiation exposure, unspecified disabilities 
of the digestive tract, organs, and veins, and tuberculosis, 
there is no current competent medical evidence of any 
disability which could be attributed to active service.  
Accordingly, an examination and medical opinion are not 
necessary.

Analysis

Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court noted an important distinction between an appeal 
involving a claimant's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
is required.  See Fenderson, 12 Vet. App. at 126.  That 
principle also is applicable to claims for increase.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following 
analysis is undertaken therefore with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  With any form of arthritis, painful 
motion is an important factor of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2009).

Regarding the ratings for degenerative joint disease of the 
right foot, service connection was granted in January 2005, 
with a 10 percent rating assigned under DC 5284.  In a 
February 2010 decision, a 20 percent rating was assigned.

Pursuant to DC 5284, foot injuries are assigned a 10 percent 
rating if they cause moderate impairment.  A 20 percent 
rating is assigned for foot injuries if they cause moderately 
severe impairment.  A 30 percent rating is assigned for foot 
injuries if they cause severe impairment.  A 40 percent 
rating also is available for actual loss of use or 
amputation.  See 38 C.F.R. § 4.71a, DC 5284.

The Veteran's right foot disability is in the nature of a 
crush injury.  The Veteran was afforded a VA examination in 
November 2009 and the examiner noted pain upon manipulation 
and reserved normal tendo-Achilles function, but weekend 
tibialis posterior function, graded at 4 out of 5.  Tendo-
Achilles alignment was mildly valgus, nonweight-bearing, and 
moderately valgus, weight-bearing.  The Veteran walked with 
an antalgic gait favoring the right foot.  The valgus wear 
pattern for the right shoe was greater than the left.  
Walking ability, standing ability and distance tolerance were 
judged moderately impaired.  There was no requirement or 
presence of assistive devices or prosthetics, but he required 
use of a high top boot with anti-shock orthotics.  Range of 
motion limitations include the right talocalcaneal 
articulation, with painful motion and edema/swelling as well 
as weakness in the course of the right tibialis posterior 
tendon, but not necessarily instability.  There were no 
vascular changes.  The diagnosis was tibialis posterior 
tendon dysfunction, right foot, and moderate osteoarthritis, 
right talocalcaneal articulation with clinical condition 
worsened since the last visit with more impairment and pain 
and swelling.  Ranges of motion are at least mildly 
additionally limited by pain, fatigue, weakness and lack of 
endurance following repetitive use with attention to that 
right rear foot region. 

The Board finds that the preponderance of the evidence is 
against assigning initial ratings greater than 10 percent 
prior to November 18, 2009, and greater than 20 percent 
thereafter, for degenerative joint disease of the right foot.  
The combination of moderate impairment in walking and mild 
additional impairment due to pain, fatigue, weakness and lack 
of endurance, most closely approximate moderately severe 
functional impairment.  The Veteran clearly does not have 
actual loss of use of the right foot and he does not so 
contend.  The factors against a finding of severe functional 
impairment are the examiner's finding of only moderate 
impairment in walking, standing and distance tolerance, the 
absence of need for assistive devices, and the lack of 
instability or incoordination.  

Prior to November 18, 2009, the evidence is consistent with 
moderate overall impairment.  The Veteran was afforded a VA 
examination in December 2006.  At that time, tibialis 
posterior tendon function was impaired regarding plantar 
flexion and inversion capability.  Tendo-Achilles function 
was normal.  There was a tender limited talocalcaneal 
articulation.  There was some pain upon manipulation of the 
right foot.  Assistive devices were not present or overtly 
required.  Range of motion was painful at the talocalcaneal 
articulations, without evidence of edema, weakness, or 
instability.  Gait was normal.  Weightbearing was normal 
without abnormal shoe wear or callosities.  Walking ability, 
standing ability and distance tolerance were normal.

The report of VA examination in December 2004 reveals a 
planovalgus of the right foot, without active function of the 
tibialis posterior tendon, but with tendo Achilles function 
normal.  While the right talocalcaneal articulation was 
substantially limited, with joint line tenderness, due to a 
failed right tibialis posterior tendon, planovalgus, and 
moderate degenerative joint disease, the examiner found that 
these conditions would contribute mild to moderate impairment 
of daily ambulatory tolerance in activities of daily living 
and tolerance of activities that might be required in his 
capacity as a master electrician.

This evidence dated prior to November 18, 2009, is consistent 
with no more than moderate impairment.  The factors against a 
finding of moderately severe or greater impairment are the 
December 2006 examiner's finding of normal gait, 
weightbearing and shoe wear pattern, and normal walking 
ability, standing ability, and distance tolerance, which 
underscores the worsening noted in the November 2009 report, 
as well as the December 2004 findings of mild to moderate 
impairment of daily ambulatory tolerance.  The Board 
acknowledges that the December 2006 examiner also noted 
impairment of the proximal interphalangeal joints and 
metatarsophalangeal joints, described as capsulitis and 
osteoarthritis.  The examiner found that these were not 
associated with the service-connected disability, however.  
In sum, the lay and medical evidence demonstrate no more than 
moderate impairment prior to November 18, 2009, and no more 
than moderately severe impairment thereafter.  As such, 
higher initial ratings for degenerative joint disease of the 
right foot are not warranted.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting 
that staged ratings are assigned at the time an initial 
disability rating is assigned).  In Hart, the Court extended 
entitlement to staged ratings to claims for increased 
disability ratings where "the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, because the Veteran's service-
connected degenerative joint disease of the right foot has 
not changed significantly beyond the current assessments, the 
Board finds that no further staging of the disability ratings 
is warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected degenerative 
joint disease of the right foot.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting 
that the issue of an extraschedular rating is a component of 
a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected degenerative joint disease of the 
right foot are not inadequate in this case.  As noted, there 
is no objective medical evidence showing more than moderate 
right foot impairment Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected degenerative joint disease of the 
right foot.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with 
employment and frequent hospitalization.  The Veteran denied 
any history of hospitalization for degenerative joint disease 
of the right at his VA examination in November 2009.  It 
appears that the Veteran continues to be employed as an 
electrician for a local water utility company.  In light of 
the above, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, hypertension, 
diabetes mellitus, and sensorineural hearing loss (as an 
organic disease of the nervous system), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board notes that, in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, DC 7101 (2009).  For VA 
rating purposes, 'hypertension' means that diastolic blood 
pressure is predominately 90 mm. or greater; 'isolated 
systolic hypertension' means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1 (2009).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  

The Board finds that the preponderance of the evidence is 
against granting service connection for hypertension and for 
disabilities of the right ankle and right knee.  The 
Veteran's service treatment records reveal no treatment, 
complaint, or notation of pertinent injury or disease during 
service, and which reveal normal clinical findings at 
discharge regarding the lower extremities and vascular 
system.  The Veteran's blood pressure at discharge was 
140/80.  After separation, the Veteran filed his initial 
claim for compensation in February 1972.  This initial claim 
is significant particularly as it demonstrates the Veteran's 
familiarity with the VA system for obtaining service-
connected benefits and clearly reflects the Veteran's 
understanding and belief concerning his health and disability 
status immediately after discharge.  Here, the Veteran 
claimed a left knee disability in the initial claim filed in 
February 1972.  He did not mention any problems with blood 
pressure, the right knee, or the right ankle.  Indeed, the 
Veteran did not claim service connection for the right knee 
and ankle until July 2004, or for hypertension until November 
2005, more than 30 years after separation.  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the record does not reflect any treatment for the 
claimed conditions until the late 1990's.  Private records 
show that the Veteran had a tumor excised from his right 
ankle in June 1999.  Subsequent records reflect treatment for 
knee and ankle complaints, as well as high blood pressure.  
While symptoms and not treatment are the hallmark of 
continuity of symptomatology, the Veteran's action in seeking 
service connection for other disabilities, and not seeking 
service connection for the right knee, right ankle, and 
hypertension, strongly suggests that he was not experiencing 
symptoms.  

A May 2004 MRI of the right knee reveals degenerative tearing 
of the medial meniscus, with intact ligaments and lateral 
meniscus.   

The report of VA examination in October 2004 reveals the 
Veteran's assertion that gait compensation for his left knee 
disability caused a right knee disability.  The examiner 
found no pathology of the right knee, and provided no 
diagnosis.  Nevertheless, he noted the Veteran's complaints 
of knee pain, which had existed for five years.  

The report of VA examination in December 2004 reveals a 
diagnosis of bilateral knee quadriceps tendonitis and patella 
ligament tendonitis.  The examiner found no significant right 
ankle pathology, but noted the Veteran's complaint of pain.  
When asked whether the Veteran's left knee bursitis caused 
any right knee disability, he answered no.  His reasoning was 
that the Veteran's left knee bursitis resolved years ago, and 
the Veteran's occupation is the dominant feature and nexus of 
the right knee disability.  With respect to the right ankle 
complaints, he also found no association with the left knee 
or with service.  

The November 2009 joints examiner was asked to provide an 
opinion regarding an etiological link between the left knee 
bursitis and degenerative joint disease of the right knee.  
This VA examiner found that there was no association between 
the bursa sac and arthritis.  He suspected that, in 1971, the 
Veteran had a mild rupture of the bursa.  The Veteran had 
developed bilateral knee radiographic changes which were not 
present in 2004, however.  The VA examiner found that these 
were consistent with the normal aging process and most likely 
associated with the Veteran's employment as an electrician.  
This examiner also found that, if arthritis were due to 
service, it would have surfaced earlier than the thirty years 
which had elapsed since service.  

In sum, there is no medical opinion that relates any current 
right knee or ankle disability to service or to the service-
connected left knee bursitis.  Rather, the medical opinion 
evidence is against the claims.  The Veteran clearly believes 
that there is such a relationship; however, establishing the 
etiology of osteoarthritis, where, as here, it did not arise 
contemporaneous to any discrete injury, is not a matter 
capable of lay observation, but requires medical knowledge.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Therefore, the Board finds the opinions of the December 2004 
and November 2009 examiners more probative than the Veteran's 
lay opinion concerning the etiology of these claimed 
disabilities.  Moreover, while the Veteran has explained his 
opinion in terms of favoring his right leg, he has not 
addressed the significant concern of the December 2004 
examiner that his left knee bursitis had long since resolved, 
and thus would not be expected to cause an alteration in 
gait.  He also has not addressed the concern of the November 
2009 examiner that the nature of his current disability, a 
bilateral condition, likely had the same cause, and not 
separate causes as the Veteran contends.    

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
hypertension.  There is no medical opinion that purports to 
relate the Veteran's hypertension to active service.  
Establishing the etiology of hypertension is not a matter 
capable of lay observation, but requires medical knowledge.  
As noted above, the evidence also demonstrates that the 
Veteran did not have hypertension in service or for many 
years after service. See Maxson, 230 F.3d at 1333.  
Accordingly, service connection for hypertension is not 
warranted.  

The Board also finds that the preponderance of the evidence 
is against granting the Veteran's claim of service connection 
for a low back disability.  The Veteran's service treatment 
records show no diagnosis of a chronic back disability in 
active service or for many years thereafter.  The service 
treatment records reveal treatment for back complaints in 
service.  The Veteran injured his back in August 1969.  Back 
x-rays were normal, however.  It was noted in August 1969 
that he had sustained an injury three months earlier.  The 
Veteran sustained subsequent injuries in January and April 
1970 which were diagnosed as an acute strain.  A May 1970 
treatment record notes low back pain syndrome.  The Veteran's 
discharge examination in January 1972 shows normal clinical 
findings for the spine.  Also at separation, the Veteran 
noted no history of recurrent back pain. There also is no 
competent medical evidence of treatment for low back problems 
for many years after service.  Id.  As with the Veteran's 
service connection claims for right ankle and knee 
disabilities, the Board finds it significant that the Veteran 
filed claims for service connection in 1972 and 2004 but did 
not mention a back disability until the current claim.  This 
is persuasive evidence against continuity of symptomatology 
as is the Veteran's statement at discharge disavowing any 
history of recurrent back pain.  

The Veteran was afforded a VA examination in November 2006.  
The VA examiner concluded that the Veteran's subjective back 
complaints likely were related to his occupation as an 
electrician and to his obesity.  X-rays were negative for 
osseous or articular abnormalities in November 2006.  The VA 
examiner noted minor age-related changes but concluded that 
these were not related to service or to his knee and foot 
disabilities.  There is no medical opinion which purports to 
relate any current low back disability to service.  While the 
Veteran clearly believes that there is such a relationship, 
establishing a diagnosis and etiology for a back disability 
is not subject to lay observation, but requires medical 
knowledge.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Moreover, the Veteran has not explained the 
lengthy period without treatment and without filing a claim.  
The Board therefore finds the November 2006 VA examiner's 
opinion more persuasive than the Veteran's assertions on the 
issue of whether a low back disability is related to active 
service and concludes that service connection for a low back 
disability is not warranted.  

With respect to the Veteran's service connection claim for 
bilateral hearing loss, the Board observes that service 
connection for impaired hearing shall be established only 
when hearing status as determined by audiometric testing 
meets specified pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  The determination of 
whether a Veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385

When audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  The Veteran's service treatment 
records reveal normal ears and auditory acuity at discharge.  
These records also reveal the Veteran's signed statement at 
discharge that he had no history of hearing loss.  The 
medical evidence also shows an extended period after service 
without treatment or finding of bilateral hearing loss.  See 
Maxson, 230 F.3d at 1333.  Moreover, on VA audiological 
evaluation in November 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
25
LEFT
25
25
20
25
30

Average for the right ear was 18; average for the left ear 
was 25.  Speech recognition ability was 100 percent in the 
right ear and 98 percent in the left ear.  Thus, the 
Veteran's current hearing does not constitute a disability 
for VA purposes.  None of the Veteran's current auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the auditory 
threshold for only one of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 26 decibels or greater; and speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.  Moreover, the VA audiology examiner opined 
in November 2006 that any hearing loss present was not 
related to the Veteran's service because his hearing had been 
normal at discharge from service.  

There is no competent opinion which purports to characterize 
the Veteran's hearing loss as a disability for VA purposes or 
links symptoms of hearing loss to his active service.  While 
the Veteran is competent to describe his hearing acuity, a 
determination as to the etiology of hearing loss experienced 
so long after service is not subject to lay observation, but 
requires medical knowledge.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board accords 
greater probative weight to the findings and opinion of the 
November 2006 examiner and concludes that service connection 
for bilateral hearing loss is not warranted.

Turning to the Veteran's service connection claim based on 
radiation exposure, the Board notes that a "radiation-exposed 
Veteran" is defined as a Veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946, or service 
in which the service member was, as part of his or her 
official military duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
if, during such service the Veteran was monitored for each of 
the 250 days of such service through the use of dosimetry 
badges for exposure at the plant of the external parts of 
Veteran's body to radiation; or served for each of the 250 
days of such service in a position that had exposures 
comparable to a job that is or was monitored through the use 
of dosimetry badges; or service before January 1, 1974, on 
Amchitka Island, Alaska, if, during such service, the Veteran 
was exposed to ionizing radiation in the performance of duty 
related to the Long Shot, Milrow, or Cannikin underground 
nuclear tests.  38 C.F.R. § 3.309(d) (3). 

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 3.309(d) 
(3)(vi).

The diseases subject to presumptive service connection based 
on participation in a "radiation-risk activity" include 
leukemia (other than chronic lymphocytic leukemia), Leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract meaning the 
kidneys, renal pelvis, ureters, urinary bladder, and urethra, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of 
the brain, cancer of the colon, cancer of the lung, cancer of 
the ovary.  38 C.F.R. § 3.309(d)(2). 38 C.F.R. § 3.311 
provides instruction on the development of claims based on 
exposure to ionizing radiation.  Pursuant to 38 C.F.R. 
§ 3.311, "radiogenic disease" is defined as a disease that 
may be induced by ionizing radiation, and specifically 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  

Here, the Veteran has not identified any current disability 
which he believes is attributable to radiation exposure.  He 
has asserted instead that he was surrounded by radar 
equipment in his duties involving missile launches.  Exposure 
to radiation does not itself constitute a disability.  As 
established by the Court, the definition comports with the 
everyday understanding of disability which is defined as an 
"inability to pursue an occupation because of physical or 
mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The Veteran has not identified such impairment.  As 
well, the service treatment records and post service medical 
records do not reflect any mention of radiation exposure or 
resulting disability.  While a layperson, such as the 
Veteran, is competent to describe his symptoms and their 
point of onset, he has not done so.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, in a 
statement submitted with his VA Form 9, he noted "Possible" 
radiation exposure.  This amounts to speculation, not a 
claim.

The Board recognizes that the Court has held that the 
presence of a disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  Congress specifically has limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability, 
however.  See 38 U.S.C.A. § 1110.  Where the evidence does 
not support a finding of current disability upon which to 
predicate a grant of service connection, as in this case with 
respect to the Veteran's service connection claim based on 
radiation exposure, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Thus, the Board finds that the Veteran has not presented a 
valid claim of service connection based on radiation exposure 
and this claim is denied.

Regarding the claims attributed by the Veteran to exposure to 
herbicides, the law provides that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Here, the Veteran's service records 
reveal no qualifying service in Vietnam.  Indeed, the Veteran 
does not contend that he was present in Vietnam.  He simply 
asserts that he was exposed to "low level dioxins."  
Nevertheless, the presumptive service connection provisions 
for disabilities based on herbicide exposure are 
inapplicable.  

The Board also notes that, among the diseases attributed by 
the Veteran to dioxin exposure, only diabetes mellitus is 
listed as a disease associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e).  In Combee v. Brown, the Federal 
Circuit held that when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must determine not only 
whether the Veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam.  See 38 C.F.R. 
§ 3.309(e).  The Board also must determine whether any 
current disability is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The Board finds that the preponderance of the evidence is 
against granting service connection for disabilities of the 
digestive tract, organs, and veins, diabetes mellitus, a 
kidney disability, tuberculosis, or rheumatoid arthritis, 
each as due to herbicide exposure.  The Veteran has not 
provided or pointed to any persuasive evidence that relates 
any current symptomatology or diagnoses regarding any of 
these claimed disabilities to active service.  The service 
treatment records reveal no treatment for diabetes mellitus, 
disorders of the organs and veins, kidney disorder, 
tuberculosis, or rheumatoid arthritis.  While the service 
records show treatment for gastroenteritis as well as upper 
respiratory infections, the Veteran's discharge examination 
report in January 1972 reveals normal clinical findings for 
all bodily systems including the abdomen and viscera, 
vascular system, lungs and chest, upper and lower 
extremities, feet, spine, and neurologic.  The Veteran 
reported a pertinent medical history limited to left knee 
problems and specifically denied a history of rheumatism, 
kidney stones, stomach trouble, and tuberculosis.  Post-
service records show treatment for diffuse arthralgias, 
beginning in 2002, but reveal no diagnosis of rheumatoid 
arthritis.  The Veteran has pointed to the 2004 and 2006 VA 
examination reports as evidence of rheumatoid arthritis; 
however, no such diagnosis is included in these reports.  
There also is no diagnosis of tuberculosis or disabilities of 
the digestive tract, organs, and veins in these reports.  
While the Veteran has post-service diagnoses of 
nephrolithiasis and diabetes mellitus and underwent excision 
of a renal cyst in September 2006, none of these diagnoses, 
nor any current symptomatology (such as arthralgias, 
digestive, or respiratory problems) have been related to 
service by competent medical evidence.  The Veteran asserts 
that these conditions and symptoms are related to service.  
Establishing the etiology of such disabilities, which had 
onset well after the alleged inciting events, is not subject 
to lay observation, but requires medical knowledge.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to initial ratings greater than 10 percent prior 
to November 18, 2009, and greater than 20 percent thereafter, 
for degenerative joint disease of the right foot is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for an unidentified 
disability, claimed as due to radiation exposure, is denied.

Entitlement to service connection for disabilities of the 
digestive tract, organs, and veins, diabetes mellitus, a 
kidney disability, tuberculosis, and for rheumatoid 
arthritis, each as due to herbicide exposure, is denied.


REMAND

The Veteran was afforded a VA examination in November 2009 to 
assess the current severity of his service connected left 
suprapatellar bursitis.  The examiner's findings are unclear 
regarding attribution of symptoms and a supplemental opinion 
is necessary before the claim can be adjudicated.  

In pertinent part, the examiner stated that the Veteran's 
bursitis had resolved and was not found and, instead, 
degenerative joint disease was found.  He concluded in an 
addendum opinion that the degenerative joint disease was not 
attributable to the bursitis.  In the section titled problems 
associated with the diagnosis of suprapatellar bursitis, this 
VA examiner listed significant effects on employment due to 
pain, severe effects on chores, shopping, and toileting, 
moderate effects on feeding, bathing, and dressing, and found 
that sports are prevented.  Thus, on the one hand, the 
examiner appears to state that the bursitis has resolved and, 
on the other hand, he appears to state that it causes 
significant impairment.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  If an examination report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009).  Thus, on 
remand, an addendum should be obtained to this opinion 
clarifying the impairment experienced by the Veteran due to 
his service-connected left suprapatellar bursitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
examiner who conducted the November 2009 
bursitis examination.  If the examiner is 
not available, obtain an opinion from 
another medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  The 
Veteran should not be required to report 
for another examination as a matter of 
course, if it is not found to be 
necessary.  The claims folder must be made 
available to and reviewed by the 
reviewer/examiner.

The reviewer/examiner should state clearly 
whether any current symptoms or functional 
impairment are attributable to the 
service-connected bursitis, and if so, 
describe those symptoms or impairment.

2.  Readjudicate the claim for a 
compensable disability rating for left 
suprapatellar bursitis.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


